Citation Nr: 1537452	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-27 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1963 to September 1967.  The Veteran died in January 2008, and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Pursuant to the appellant's request, she was scheduled for a video conference hearing before a Veterans Law Judge in August 2015.  However, she subsequently cancelled the hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional notice is required to ensure that VA has met its duty to notify a claimant of the information and evidence necessary to substantiate her claim.  Specifically, certain notification requirements attach in the context of a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service-connected.  The content of the VCAA letter will depend upon the information provided in the claimant's application.

While the appellant was sent a notification letter in April 2008, she was not apprised of the factors set forth above.  The Board is precluded from providing the required notice in the first instance.  As such, the claim must be remanded for the additional notice.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant all notice required under 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.	Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a Supplemental Statement of the Case should to the appellant and her attorney.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




